UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 99-4655
JERRY LOUIS GARNER,
              Defendant-Appellant.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-99-78)

                       Submitted: October 31, 2000

                       Decided: November 17, 2000

      Before WILLIAMS and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

Walter Thaniel Johnson, Jr., Juanita Boger Allen, Greensboro, North
Carolina, for Appellant. Walter C. Holton, Jr., United States Attorney,
Steven H. Levin, Assistant United States Attorney, Joshua R. Taylor,
Third Year Law Student, Greensboro, North Carolina, for Appellee.
2                      UNITED STATES v. GARNER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Jerry Louis Garner pled guilty to two counts of distributing cocaine
base (crack) and one count of money laundering. See 21 U.S.C.
§ 841(b)(1)(B); 18 U.S.C. §§ 1957(a) & 982(a)(1). He was sentenced
to 118 months on each of the distribution charges and 30 months on
the money laundering count. All sentences are to be served concur-
rently. On appeal, his attorney has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), alleging that there are no meritorious
issues but raising one issue: whether the district court clearly erred by
finding Garner responsible for 1.5 kilograms of crack. Garner has
filed two pro se supplemental briefs alleging: (1) that his plea was not
knowing because he was not informed of the maximum and minimum
sentences; and (2) that his sentence should be vacated due to the
Supreme Court’s recent opinion in Apprendi v. New Jersey, 530 U.S.
___, 120 S. Ct. 2348 (2000). For the reasons that follow, we affirm.

   First, we do not find that the district court clearly erred by finding
Garner responsible for 1.5 kilograms of crack cocaine. See United
States v. Gilliam, 987 F.2d 1009, 1013 (4th Cir. 1993). Evidence sup-
ported this finding and Garner, in fact, stipulated to this amount at
sentencing. Second, the district court informed Garner of his maxi-
mum and minimum sentences at his plea hearing; the sentencing
range was also contained in his plea agreement. Finally, we do not
find that Garner’s sentence is affected by Apprendi as he was sen-
tenced below the statutory maximum. See United States v. Angle, ___
F.3d ___, 2000 WL 1515159 at *8-11 (4th Cir. 2000) (holding that
Apprendi does not affect a sentence below the statutory maximum).

   We have examined the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
We therefore affirm Garner’s convictions and sentences. The court
requires that counsel inform his client, in writing, of his right to peti-
                       UNITED STATES v. GARNER                        3
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                           AFFIRMED